 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1243 
 
AN ACT 
To provide for the award of a gold medal on behalf of Congress to Arnold Palmer in recognition of his service to the Nation in promoting excellence and good sportsmanship in golf. 
 
 
1.FindingsCongress finds the following: 
(1)Arnold Palmer is a world famous golf professional, a highly successful business executive, a prominent advertising spokesman, a devoted husband, father, and grandfather, and a man with a common touch that has made him one of the most popular and accessible public figures in history.  
(2)Arnold Palmer amassed 92 championships in professional competition of national or international stature by the end of 1993, 62 of which came on the Professional Golf Association Tour.  
(3)Arnold Palmer’s magnetic personality and unfailing sense of kindness and thoughtfulness have endeared him to millions throughout the world.  
(4)Arnold Palmer has been the recipient of countless honors including virtually every national award in golf and both the Hickok Athlete of the Year and Sports Illustrated’s Sportsman of the Year awards, and he was chosen Athlete of the Decade for the 1960s in a national Associated Press poll.  
(5)Arnold Palmer has received numerous honors outside the world of sports, including the Patriot Award of the Congressional Medal of Honor Society, the Golden Plate award of the American Academy of Achievement, and the United States Navy Memorial Lone Sailor Award.  
(6)Arnold Palmer was honored by the United States Golf Association with the opening of the Arnold Palmer Center for Golf History on June 3rd 2008.  
(7)Arnold Palmer served his country for 3 years in the United States Coast Guard and was among those chosen to address the Joint Session of Congress on the occasion of the 100th anniversary of the birth of President Dwight D. Eisenhower.  
(8)Arnold Palmer served as Honorary National Chairman of the March of Dimes Birth Defects Foundation for 20 years and played a major role in the fund-raising drive that led to the creation of the Arnold Palmer Hospital for Children in Orlando and the Latrobe Area Hospital Charitable Foundation in his Western Pennsylvania hometown.  
(9)Arnold Palmer remains active in tournament golf, although he retired from competition in the major championships on April 14, 2002, when he played the last of his 48 Masters Tournaments, where he was given an emotional standing ovation as he finished the 18th hole.  
2.Congressional gold medal 
(a)Presentation AuthorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Arnold Palmer in recognition of his service to the Nation in promoting excellence and good sportsmanship.  
(b)Design and StrikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.  
3.Duplicate medalsUnder such regulations as the Secretary of the Treasury may prescribe, the Secretary may strike duplicate medals in bronze of the gold medal struck pursuant to section 2 and sell such duplicate medals at a price sufficient to cover the costs of the duplicate medals (including labor, materials, dies, use of machinery, overhead expenses) and the cost of the gold medal.  
4.National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.  
5.Funding 
(a)Authorization of ChargesThere is authorized to be charged against the United States Mint Public Enterprise Fund an amount not to exceed $30,000 to pay for the cost of the medals authorized by this Act.  
(b)Proceeds of SaleAmounts received from the sale of duplicate bronze medals under section 3 shall be deposited in the United States Mint Public Enterprise Fund.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
